Citation Nr: 1447584	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  10-33 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) for degenerative changes of the lumbar spine, in excess of 10 percent prior to October 28, 2008, and in excess of 40 percent on and after October 28, 2008.

2.  Entitlement to a temporary total disability rating based on surgical treatment necessitating convalescence under the provisions of 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Accredited Representative


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1972 to October 1992.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the RO in Albuquerque, New Mexico, which, in pertinent part, granted an increased disability rating of 40 percent for the service-connected degenerative changes of the lumbar spine effective October 28, 2008, the date of claim.  This case was previously before the Board in December 2012 where it denied an increased disability rating for the service-connected spinal disability in excess of 40 percent, and remanded the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  (Entitlement to a TDIU was granted by the Appeals Management Center (AMC) in a rating decision dated April 2013, and is not before the Board at this time.)

The Veteran appealed the December 2012 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2013 Order, the Court granted a Joint Motion for Partial Remand (JMR), which vacated and remanded the Board's denial of an increased disability rating for the service-connected spinal disability.  Specifically, the parties agreed in the JMR that the Board erred in 
1) failing to consider whether a temporary total rating for convalescence may have been available pursuant to 38 C.F.R. § 4.30 (2014); and 2) failing to consider whether the Veteran was entitled to an increased disability rating for the service-connected degenerative changes of the lumbar spine prior to October 28, 2008.  As such, the Board has reframed the increased disability rating issue into two distinct issues; specifically, entitlement to an increased disability rating for the service-connected degenerative changes of the lumbar spine, and entitlement to a temporary total rating for surgery related to the service-connected spinal disability.  

In the August 2010 substantive appeal, via a VA Form 9, the Veteran requested a hearing before the Board.  A subsequent July 2012 report of contact indicates that the Veteran asked that the hearing request be withdrawn and that his case file be sent directly to the Board.  The Board finds there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2014).  

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2014).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A veteran is also entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.

Temporary total disability ratings for convalescence are governed by 38 C.F.R. 
§ 4.30.  Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: 
(1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  
38 C.F.R. § 4.30(a).  Total ratings for convalescence may be extended for one, two, or three months beyond the initial three months for any of the three reasons set forth above.  Extensions of one or more months up to six months beyond the initial six month period may be made for reasons (2) or (3) above.  38 C.F.R. § 4.30(b).  

Temporary Total Disability Rating

A January 2008 operative report indicates that the Veteran underwent L3 to S1 posterolateral fusion, L3 to S1 posterior segmental instrumentation with pedicle screws, autogenous bone graft harvested locally, and autogenous bone graft harvested from the iliac crest via a separate skin incision.  The report notes that the procedure was tolerated well, with no observed postoperative neurologic deficit.  A final report dated March 2008 indicates that the Veteran was cleared for physical therapy and discharged in stable condition on the third day following the spinal surgery.

While there is no mention of a need for convalescence in the medical records produced at the time of the spinal surgery, an October 2008 letter from a private examiner conveys that the examiner opined that the Veteran "continued to convalesce from posterior lumbar fusion."  From the medical records available, the Board is unable to determine whether convalescence was necessary after the January 2008 surgery, and if so, for how long.  As such, the Board finds a VA medical opinion would be helpful in its determination.

Increased Disability Rating for Degenerative Changes of the Lumbar Spine

The last VA spinal examination in this case was conducted in January 2009, nearly six years ago.  The Board has not received a statement from the Veteran and/or his representative expressly stating that the spinal disability has worsened since the January 2009 examination; however, the Board notes that prior evidence of record indicated that the Veteran may have to undergo another spinal surgery.  As the medical evidence of record ends in April 2012, it is unclear to the Board whether the Veteran underwent any subsequent spinal procedures; therefore, the Board finds that a new VA spinal examination to determine the current state of the Veteran's spinal disability is warranted. 

Further, the Board notes that the January 2008 surgical records indicate that at least two separate incisions were made as part of the spinal surgery (one for the spine and one to harvest a bone graft from the iliac crest).  Such scars may warrant a separate compensable rating; however, there was no mention of any residual scarring in the January 2009 VA spinal examination.  As such, a new spinal and/or scar examination is warranted to help determine if the criteria have been  met for a separate compensable rating for scarring related to the January 2008, or any subsequent, spinal surgical procedure.

Outstanding Medical Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  As discussed above, the Veteran may have undergone additional spinal surgery during the pendency of this appeal.  As such, the AOJ should contact the Veteran and ask that he provide any information regarding recent medical treatment of his spine, surgical or otherwise.  Further, the VA treatment records associated with the claims file end in April 2012.  On remand the AOJ should obtain the outstanding VA medical records concerning the spinal disability for the period on and after April 2012.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any surgical and/or other spinal treatment received during the pendency of this appeal.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to the treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

2.  Associate with the record any identified VA clinical documentation (treatment records) pertaining to the treatment of the Veteran's spine, not already of record, for the period on and after April 2012.

3.  Then, schedule the Veteran for the appropriate VA examination(s) in order to assist in determining the current level of severity of the service-connected spinal disability.  A detailed history of relevant symptoms should be obtained from the Veteran.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should report the extent of the disability in accordance with VA rating criteria.

The VA examiner should specify the range of motion in degrees of the thoracolumbar spine including forward flexion, extension, left and right lateral flexion, and left and right rotation.  The examiner should also identify the limitation of activity imposed by the Veteran's spinal disability with a full description of the effect of the disability upon ordinary activities.  The VA examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of the thoracolumbar spine should be noted and described.  If feasible, the determinations concerning pain, weakness, and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  If ankylosis is identified, the examiner should state whether such is favorable or unfavorable, and the extent of such ankylosis.  The examiner should assess the occupational impact or limitations of the Veteran's spinal disability.

The VA examiner should also assess whether the spinal disability is manifested by intervertebral disc syndrome and indicate whether the intervertebral disc syndrome has required any periods of doctor prescribed bed rest, and if so, the frequency and duration of the bed rest in a 12 month period.

Any scarring caused by the January 2008, or any other, spinal surgery should be documented and evaluated.  Specifically, the examiner should note the number of scars, and whether such scars are deep, nonlinear, superficial, unstable, painful, and/or demonstrate any other symptomatology.  

The VA examiner should also address whether any other disabilities related to the service-connected spinal disability, such as a nerve condition like radiculopathy, are present.  If such a disability is identified, the nature and severity of the disability should be described in detail.

Finally, the VA examiner should offer an opinion as to whether the January 2008, or any subsequent, spinal surgery necessitated at least one month of convalescence, and/or resulted in severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), and if so, for how many months convalescence was necessary.

4.  Then, readjudicate the issue of an increased disability rating for degenerative changes of the lumbar spine, in excess of 10 percent prior to October 28, 2008, and in excess of 40 percent on and after October 28, 2008, and the associated issue of a temporary total disability rating based on surgical treatment necessitating convalescence under the provisions of 38 C.F.R. § 4.30.  If any benefit sought on appeal remains denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



